TBS International Limited Reports First Quarter 2009 Financial Results HAMILTON, BERMUDA – May 6, 2009 - TBS International Limited (NASDAQ: TBSI) announced today its financial and operating results for the first quarter ended March 31, First Quarter Ended March 31, 2009 highlights: Metric Q1 2009 Q1 2008 Revenue (thousands) $ 71,158 $ 131,576 Net (Loss) Income(thousands) $ (21,288 ) $ 45,378 EPS (basic and diluted) $ (0.71 ) $ 1.61 Weighted Average Number of Shares(basic and diluted) 29,817,405 28,044,310 EBITDA(thousands)(1) $ 4,853 $ 64,300 Drydock Days 154 147 Freight Voyages Average Daily Voyage TCE $ 11,685 $ 28,513 Freight Voyage Days 3,116 2,375 Tons of Cargo Shipped (thousands) 2,148 2,044 Average Freight Rate for All Cargoes $ 30.04 $ 48.02 Average Freight Rate excluding Aggregates $ 44.78 $ 86.32 Bunker Cost/Voyage Day $ 4,533 $ 6,233 Time Charter out Voyages Average Daily Time Charter TCE $ 5,947 $ 30,339 Time Charter Days 887 1,030 (1) EBITDA is a non-GAAP financial measure. Please refer to “Non-GAAP Reconciliations-EBITDA” following the financial statements included in this press release for a reconciliation of EBITDA to Net (Loss) Income. Management Commentary: Joseph E.
